          Case 1:16-vv-00866-UNJ Document 68 Filed 03/09/20 Page 1 of 1




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-866V
                                      (not to be published)

    ************************* *
    PAOLA FREYRE,               *                         Special Master Katherine E. Oler
                                *
                                *
                    Petitioner, *
                                *                         Filed: February 5, 2020
    v.                          *
                                *
    SECRETARY OF HEALTH AND     *
    HUMAN SERVICES,             *                         Order Concluding Proceedings;
                                *                         Vaccine Rule 21(a).
                                *
                    Respondent. *
    ************************* *

Diana Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.
Althea Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ORDER CONCLUDING PROCEEDINGS1

        On February 4, 2020, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that the above-captioned case should be dismissed. ECF No. 65.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

       Any questions regarding this Order may be directed to my law clerk, Sydney Lee, by
telephone at 202-357-6347, or by email at Sydney_Lee@cfc.uscourts.gov.

        IT IS SO ORDERED.
                                                                   s/ Katherine E. Oler
                                                                   Katherine E. Oler
                                                                   Special Master
1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
